
	

113 S2515 IS: Community Integration Act of 2014
U.S. Senate
2014-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2515
		IN THE SENATE OF THE UNITED STATES
		
			June 24, 2014
			Mr. Harkin introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To ensure that Medicaid beneficiaries have the opportunity to receive care in a home and
			 community-based setting.
	
	
		1.Short title
			This Act may be cited as the
		  Community Integration Act of 2014.
		2.FindingsCongress finds the following:(1)The Supreme Court's 1999 decision in Olmstead v. L.C., 527 U.S. 581 (1999), held that the
			 unnecessary segregation of individuals with disabilities is a violation of
			 the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.).(2)Under Olmstead, individuals generally have the right to receive their supports and services in home
			 and community-based settings, rather than in institutional settings, if
			 they so choose.(3)Olmstead envisioned that States would provide appropriate long-term services and supports to
			 individuals with disabilities through home and community-based services
			 and end forced segregation in nursing homes and other institutions.(4)While there has been progress in rebalancing State spending on individuals with disabilities in
			 institutions as compared to home and community-based settings, more than
			 75 percent of States continue to spend the majority of their long-term
			 care dollars on nursing homes and other institutional settings, and the
			 number of individuals with disabilities under age 65 in nursing homes
			 increased between 2008 and 2012.(5)As of June 2013, there were more than 200,000 individuals younger than age 65 in nursing
			 homes—almost 16 percent of the total nursing home population.(6)Thirty-eight studies published from 2005 to 2012 concluded that providing services in home and
			 community-based settings is less costly than providing care in a nursing
			 home or other institutional setting.(7)No clear or centralized reporting system exists to compare how effectively States are meeting the
			 Olmstead mandate.3.Ensuring Medicaid beneficiaries may elect to receive care in a home and community-based setting(a)In generalSection 1902(a) of the Social Security Act (42 U.S.C. 1396a(a)) is amended—(1)in paragraph (80), by striking and at the end;(2)in paragraph (81), by striking the period and inserting ; and; and(3)by inserting after paragraph (81) the following new paragraph:(82)in the case of any individual with respect to whom there has been a determination that the
			 individual
			 requires the level of care provided in a nursing facility, intermediate
			 care
			 facility for the mentally retarded, institution for mental disease, or
			 other similarly restrictive or institutional setting—(A)provide the individual with the choice and opportunity to receive such care in a home and
			 community-based
			 setting, including  rehabilitative services, assistance and support in
			 accomplishing activities of
			 daily living, instrumental activities of daily living, and health-related
			 tasks, and assistance in acquiring,
			 maintaining, or enhancing skills necessary to accomplish such activities,
			 tasks, or services;(B)ensure that each such individual has an equal opportunity (when compared to the receipt
			 and availability of nursing facility services) to receive care
			 in a home and community-based setting, if the individual so chooses, by
			 ensuring that the provision of  such care in a home and
			 community-based setting is widely available on a statewide basis for  all
			 such individuals within the
			 State; and(C)meet the requirements of section 1904A (relating to the provision of care in a home and
			 community-based setting)..(b)Requirements for community care optionsTitle XIX of the Social Security Act (42 U.S.C. 1396 et seq.) is amended by inserting after section
			 1904 the following new section:1904A.Provisions related to home and community-based care(a)DefinitionsFor purposes of this section, section 1902(a)(82), and section 1905(a)(4)(A):(1)Activities of daily livingThe term activities of daily living includes, but is not limited
			 to, tasks such as eating, toileting, grooming, dressing, bathing, and
			 transferring.(2)Health-related tasksThe term health-related tasks means specific tasks related to the needs of an individual, including, but not limited to, bowel
			 or bladder care, wound care, use and care of ventilators and feeding
			 tubes, and the administration of medications and injections, which, in the
			 opinion of the individual's physician, can be
			 delegated to
			  be performed by an attendant.(3)Home and community-based settingThe term home and community-based setting means, with respect to an individual who requires a level of care provided in a nursing facility,
			 intermediate care
			 facility for the mentally retarded, institution for mental disease, or
			 other similarly restrictive or institutional setting, a setting that—(A)includes a house, apartment, townhouse, condominium, or similar public or private housing where the
			 individual resides that—(i)is owned or leased by the individual or a member of the individual’s family;(ii)ensures the individual’s privacy, dignity, respect, and freedom from coercion; and(iii)maximizes the individual’s autonomy and independence;(B)is integrated in, and provides access to, the general community in which the setting is located so
			 that the
			 individual has access to the community and opportunities to seek
			 employment
			 and work in competitive integrated settings, participate in community
			 life, control and utilize personal resources, benefit from community
			 services, and participate in the community in an overall manner that is
			 comparable to that available to individuals who are not individuals with
			 disabilities; and(C)has the services and supports that the individual needs in order to live as
			 independently as possible.(4)Instrumental activities of daily livingThe term instrumental activities of daily living means activities related to living independently in the community and includes, but is not limited
			 to, meal planning and preparation, managing finances, shopping for
			 food, clothing, and other items, performing household
			 chores, communicating by phone or other media, and traveling around and
			 participating in the community.(5)Public entityThe term public entity means a public entity as defined in subparagraphs (A) and (B) of section 201(1) of the Americans
			 with Disabilities Act of 1990.(b)Requirements for providing services in home and community-Based settingsWith respect to the availability and provision of services under the State plan under this title,
			 or under any waiver of State plan requirements (subject to section 3(d) of
			 the Community Integration Act of 2014),
			 in a home and community-based setting to any individual who requires a
			 level of care provided in a
			 nursing facility,
			 intermediate care
			 facility for the mentally retarded, institution for mental disease, or
			 other similarly restrictive or institutional setting, any public entity
			 that receives payment under the State plan or waiver for providing
			 services to such
			 an individual shall not—(1)impose or utilize policies, practices, or procedures, such as unnecessary requirements or arbitrary
			 service or cost caps, that limit the availability of services in home and
			 community-based settings to an individual with a disability (including
			 individuals
			 with the most significant disabilities) who need such services;(2)impose or utilize policies, practices, or procedures that limit the availability of services in a
			 home and community-based setting (including assistance and support in
			 accomplishing activities of daily living, instrumental activities of daily
			 living, health-related tasks, and rehabilitative services) based on the
			 specific disability of an otherwise eligible individual;(3)impose or utilize policies, practices, or procedures that arbitrarily restrict an individual with a
			 disability from full and meaningful participation in community life;(4)impose or utilize policies, practices, or procedures that unnecessarily delay or restrict the
			 provision of services in a home and community-based setting to any
			 individual who requires such services;(5)fail to establish and utilize adequate payment structures to maintain a sufficient workforce to
			 provide services in home and community-based settings to any individual
			 who
			 requires such services;(6)fail to provide information, on an ongoing basis, to help any individual who receives care in
			 a nursing facility, intermediate care
			 facility for the mentally retarded, institution for mental disease, or
			 other similarly restrictive or institutional setting,
			 understand the individual's right to choose to receive such
			 care in a home and community-based setting; or(7)fail to provide information to help any individual that requires the level of care provided in a
			 nursing facility, intermediate care
			 facility for the mentally retarded, institution for mental disease, or
			 other similarly restrictive or institutional setting, prior to the
			 individual's placement in such a facility or institution, understand the
			 individual's right
			 to choose to receive such care in a home and
			 community-based setting.(c)Plan To increase affordable and accessible housingNot later than 180 days after the enactment of this section, each State shall develop a statewide
			 plan to increase the availability of affordable and accessible private
			 and public housing stock for
			 individuals with disabilities (including accessible housing for
			 individuals with physical disabilities and those using mobility devices).(d)Availability of remedies and procedures(1)In generalThe remedies and procedures set forth in sections 203 and 505 of the Americans with Disabilities
			 Act of 1990 shall be available to any person
			 aggrieved by the failure of—(A)a State to comply with this section or section
			 1902(a)(82); or(B)a public entity (including a State) to comply with the requirements of subsection (b).(2)Rule of constructionNothing in paragraph (1) shall be construed to limit any remedy or right of action that otherwise
			 is available to an aggrieved person under this title.(e)Enforcement by the Secretary(1)In generalThe Secretary may reduce the Federal matching assistance percentage applicable to the State (as
			 determined under section 1905(b)) if the Secretary determines that the
			 State has violated the requirements of subsection (b).(2)Rule of constructionNothing in paragraph (1) shall be construed to limit any remedy or right of action that is
			 otherwise available to the Secretary.(f)Reporting requirementsWith respect to fiscal year 2016, and for each fiscal year thereafter, each State shall submit to
			 the Administrator of the
			 Administration for Community Living of the Department of Health and Human
			 Services, not later than April 1 of the succeeding fiscal year, a report,
			 in such form and manner as the Secretary shall require, that includes—(1)the total number of individuals enrolled in the State plan or under a waiver of the plan during
			 such fiscal year that required the level of care provided
			 in a nursing facility, intermediate care facility for the mentally
			 retarded, institution for mental disease, or other similarly restrictive
			 or institutional setting,
			 disaggregated by the type of facility or setting;(2)with respect to the total  number described in paragraph (1), the total number of individuals
			 described in that paragraph who
			 received care in a
			 nursing facility, intermediate care facility for the mentally retarded,
			 institution for mental disease, or other similarly restrictive or
			 institutional setting, disaggregated by the type of facility or
			 setting; and(3)with respect to the total number described in paragraph (2), the total number of individuals
			 described in that paragraph who
			 were transitioned from a
			 nursing facility, intermediate care facility for the mentally retarded,
			 institution for mental disease, or other similarly restrictive or
			 institutional setting to a home and community-based setting,
			 dis­ag­gre­gated by the type of home and community-based setting..(c)Inclusion as a mandatory serviceSection 1905(a)(4)(A) of the Social Security Act (42 U.S.C. 1396d(a)(4)(A)) is amended by striking other than and inserting including similar services such as rehabilitative services and assistance and support in
			 accomplishing
			 activities of daily living,
			 instrumental activities of daily living, and health-related tasks, that
			 are provided, at the individual's option, in
			 a home and community-based setting (as defined in section 1904A(a)(3)),
			 but not including.(d)Application to waiversNotwithstanding section 1904A of the Social Security Act (as added by subsection (b)), such
			 section, and sections 1902(a)(82), and 1905(a)(4)(A) of the Social
			 Security Act (42 U.S.C. 1396 et seq.),
			 as amended by subsections (a) and (c), respectively, shall not apply to
			 any individuals who are eligible for medical assistance for home and
			 community-based services under a waiver under section 1115 or 1915 of the
			 Social Security Act (42 U.S.C. 1315,
			 1396n) and who are receiving such services, to the extent such sections
			 (as so added or amended) are
			 inconsistent with  any such waiver.(e)Effective date(1)In generalExcept as provided in paragraph (2), the amendments made by this section shall take effect on
			 October 1, 2014.(2)Delay permitted if State legislation requiredIn the case of a State plan under section 1902 of the Social Security Act (42 U.S.C. 1396a)
			 which the Secretary of
			 Health and Human Services determines requires State legislation (other
			 than legislation appropriating funds) in order for the plan to meet the
			 additional requirements imposed by the amendments made by this section,
			 the State plan shall not be regarded as failing to comply with the
			 requirements of such section 1902 solely on the basis of the failure of
			 the plan to meet such additional requirements before the 1st day of the
			 1st calendar quarter beginning after the close of the 1st regular session
			 of the State legislature that begins after the date of enactment of this
			 Act. For purposes of the previous sentence, in the case of a State that
			 has a 2-year legislative session, each year of such session shall be
			 deemed to be a separate regular session of the State legislature.
				
